       Case: 1:19-cv-05596 Document #: 1 Filed: 08/19/19 Page 1 of 7 PageID #:1



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS


 GLEN CRAIG,

                                  Plaintiff,                     Docket No. 1:19-cv-5596

         - against -                                             JURY TRIAL DEMANDED

 POPMATTERS MEDIA, INC.

                                  Defendant.


                                           COMPLAINT

       Plaintiff Glen Craig (“Craig” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant PopMatters Media, Inc. (“Pop Matters” or “Defendant”)

hereby alleges as follows:

                                   NATURE OF THE ACTION

       1.       This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of an

iconic copyrighted photograph of American jazz trumpeter and composer Miles Davis, owned

and registered by Craig, a professional photographer. Accordingly, Craig seeks monetary relief

under the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                 JURISDICTION AND VENUE

       2.       This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.       This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in Illinois.

       4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
       Case: 1:19-cv-05596 Document #: 1 Filed: 08/19/19 Page 2 of 7 PageID #:1



                                             PARTIES

       5.      Craig is a professional music photographer in the business of selling his

photographs having a usual place of business at 30-60 Crescent St. 2C, Astoria, NY 11102. Craig

has won numerous awards including Leica’s Photokina Top Photographer Award in 2014 and his

and his work has appeared in galleries around the world.

       6.      Upon information and belief, Pop Matters is a domestic business corporation duly

organized and existing under the laws of the State of Illinois, with a place of business at 3501

North Southport Avenue Suite 466, Chicago, IL 60657. Upon information and belief Pop Matters

is registered with the Illinois Department of State Division of Corporations to do business in the

State of Illinois. At all times material, hereto, Pop Matters has owned and operated a website at

the URL: www.popmatters.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Craig photographed American jazz trumpeter and composer Miles Davis (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Craig is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VAu001192067. See Exhibit B.

       B.      Defendant’s Infringing Activities

       10.     Pop Matters ran an article on the Website titled

Various Artists: Miles Ahead Original Motion Picture Soundtrack. See: URL

https://www.popmatters.com/various-artists-miles-ahead-original-motion-picture-soundtrack-
          Case: 1:19-cv-05596 Document #: 1 Filed: 08/19/19 Page 3 of 7 PageID #:1




2495440023.html. The article prominently featured the Photograph. A screenshot of the

Photograph on article is attached hereto as Exhibit C.

          11.    Pop Matters did not license the Photograph from Plaintiff for its article, nor did

Pop Matters have Plaintiff’s permission or consent to publish the Photograph on its Website.

          12.    Plaintiff first discovered the use of the Photograph on the Website in February

2017.

                                CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

          13.    Pop Matters infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Pop Matters is not, and has never been,

licensed or otherwise authorized to reproduce, publicly display, distribute and/or use the

Photograph.

          14.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.    Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages

and Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
      Case: 1:19-cv-05596 Document #: 1 Filed: 08/19/19 Page 4 of 7 PageID #:1



       17.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant

to 17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Pop Matters be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with

Federal Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       August 20, 2019
                                                              LIEBOWITZ LAW FIRM, PLLC
                                                              By: /s/Richard Liebowitz
Case: 1:19-cv-05596 Document #: 1 Filed: 08/19/19 Page 5 of 7 PageID #:1

                                             Richard Liebowitz
                                             11 Sunrise Plaza, Suite 305
                                             Valley Stream, New York 11580
                                             Tel: (516) 233-1660
                                             RL@LiebowitzLawFirm.com

                                             Attorneys for Plaintiff Glen Craig
Case: 1:19-cv-05596 Document #: 1 Filed: 08/19/19 Page 6 of 7 PageID #:1
Case: 1:19-cv-05596 Document #: 1 Filed: 08/19/19 Page 7 of 7 PageID #:1
